Title: To James Madison from Ely Magruder, 13 March 1813
From: Magruder, Ely
To: Madison, James


SirBarbados 13th: March 1813
I have been residing in this Island, with the exception of Occasional visits to the United States, upwards of three years and was here when information of the declaration of War against Great Britain reached this—the principal reason of my coming to and remaining so long in this Country was to attain health, which I have happily Succeeded in. In the month of August last Soon after hearing of the War, it was Communicated to me that Sir George Beckwith K.B. Governor of this Island, and Commander in chief of His Britannic Majesty’s forces in the Windward and Leeward Islands, had expressed suspicions that I was employed here as a secret agent of the United States, immediately upon receiving this intimation, and upon being authorised to use the names of the Gentlemen who made it, I addressed a note to Major Wilby, the military Secretary, to be laid before Sir George, disavowing any such quality or employment, but at the same time declaring in the Strongest terms I could conceive, my allegiance and attachment to the Government of the United States—in Major Wilby’s reply the idea of my being employed in the quality abovementioned appears to be repeated, though I have not Subsequently been able to gain any explanation so as to lead to a precise Conclusion upon that point. He says
“The Governor desires me to explain that in his opinion there is nothing contrary to the Laws of Nations in neutral powers having agents in foreign countries, provided they are known and tolerated, and provided also that they do not under cover of such protection, violate the laws or injure the public welfare.” This is the only paragraph relating to the Suspicion previously expressed, but as the Conduct which His Excellency has thought proper to adopt towards me, is entirely unprecedented on the part of the United States towards British Subjects within her jurisdiction at the commencement of the War, and highly oppressive upon me as an individual belonging to the United States, I think it may be proper for me to quote two other paragraphs from Major Wilby’s letter, in order that your Excellency may be acquainted with the commencement of the restrictions under Which I have been placed. The following paragraph immediately Succeeds the one quoted.
“His Excellency directs me now to acquaint you that the condition of things is totally changed. That Government of which you are a Citizen has declared War and instantly commenced hostilities. Her Privateers in these seas have publicly announced their orders to burn and destroy even the Small Droghing Boats not worth the Sending to the United States, and provision is asserted to be made, to recompence the value of such Vessels to the Captors.”
“Under existing circumstances the Governor considers you as bound by a moral parole, neither by words or actions to injure the interests of this Colony or of the British Empire generally, as you must be sensible you are now in legal acceptation an Alien Enemy.”
To the latter paragraph I replied, that so long as I remained voluntarily in the Island I should conceive myself bound to conform my Conduct to what was therein required. These communications were all dated in August, at which time I was in very bad health and continued so ’till the end of November, so that I made no application for a passport to leave the Country, but never doubted that it would be granted upon being applied for, the more especially as the Governor had renewed his personal civilities to me. Early in December a Mr Swift, an American Gentleman of Baltimore, who was also here at the Commencement of the War, applied for and obtained his passport, but was put upon parole to exchange for a prisoner of War, and sailed hence the same day. On the following day, being more confident from the recent granting of Mr Swifts passport, I applied for mine, prepared however, to remonstrate against the parole to Exchange for a prisoner of War, as a Measure unusual among civilised nations and for the adoption of which by France at the commencement of the present War, so much obloquy, had been cast upon her in Great Britain, but Sir George, to whom I made the application personally, replied that “he should always be glad to see me at his house while I remained in the Country, but that my passport Could not be granted,” and declined giving any reason or explanation for the refusal, which has been persevered in ever since and the Same taciturnity preserved, though in other respects the personal civility of His Excellency has been Continued. At an interview I had with him upon this subject, I took occasion to remind him of the injunctions laid upon me in the last paragraph quoted of the Secretary’s letter, and my Conditional assent thereto, and intimated that it could not be expected of me to remain Silent if the refusal of a passport was persisted in, and that I should in such case be impelled, in justice to myself, to make known my Situation to the government of the United States, however reluctant I felt to take a step that might lead to the embarrassment and injury of innocent persons within the power of the United States; to this it was replied, that the granting of passports was a matter of courtesy in every government, to facilitate the voluntary movements of a foreigner in an Enemy’s Country, or the better to enable them to leave it, And that the bare refusal of a passport, so long as there was no actual personal restraint, could not be deemed an infringement of the rights of such persons as established by the usage of civilised nations. Thus, Sir, the refusal being continued, I am constrained, contrary to my Wishes to remain here, as, by a law of the Island, an oath is imposed on the master of every vessel, not to take hence any person who does not produce the Governor’s pass, and a penalty is affixed to its violation.
The climate of this Island is very favourable to my health, which, indeed, I have not enjoyed any where else for the last four years; but being no longer able to Continue here my accustomed employment (importing American Cargoes) prudence requires that I should not remain here to be idle, I therefore have applied through my friends at Washington, and by letter direct to Mr Monroe for the Appointmt: to the Agency for the Super intendance and Exchange of Prisoners of War at this place; Should I be so fortunate as to obtain that appointment, it will exempt me from the difficulty under which I now labour; but otherwise, unless some interference is made on the part of the American Government in my behalf, I see no prospect of getting from hence.
I have intimated my intention to apply for the Agency, to the Government here and have been told in reply that they would be pleased to receive & acknowledge me in that capacity: in the event of my being appointed, I can only assure your Excellency that every attention Shall be paid to the Strict discharge of the duties appertaining to the Agency; but should the appointment be given to another, I beseech your Excellency to use Such measures as you may deem most proper to effect my release. I am aware of the informality of addressing myself to you upon this Subject, but as I am about to Submit Some remarks to your consideration, upon other Subjects, which I should not like to go into the public Departmts: nor to meet the public eye as coming from me, though from the conduct of this Government towards me I conceive myself exonerated from all obligation to remain neuter, I trust your Excellency will pardon the impropriety Should there be any.
This letter goes inclosed to my brother Ninian Magruder of George town by a person in whom I can confide for the faithful delivery of it into one of the Post Offices of the U States and may therefore freely communicate to you my ideas upon the Subjects to which it relates; Should your Excellency deem any thing in it Worth notice, my brother can Certify you of my hand writing and that it is no trick of an Enemy.
It has been matter of surprise to the naval Commanders here, that none of the United States Frigates have been dispatched to cruise in this quarter, and must have been owing to the want of information of the unprotected State of commerce upon this station; for some months after the beginning of the War there was but one line of battle Ship and one Frigate upon this entire Command, extending from Cayenne to the mona passage, (between Porto Rico & St Domingo) so that a couple of Frigates might without danger have scoured these seas, it is still practicable, but it is necessary to use more caution: The Ships on this station now are the Cumberland & Vangeur, line of battle Ships, the Grampus, 50 Guns upon two decks, the Surprise, Tribune and Venus Frigates—the Mercury and Vestal, ships armed en flute and Equal to sloops of War—Seven Brigs rated Sloops, two Gun Brigs of smaller force and two Schooners; the line of battle Ships and Frigates always cruise between this and Antigua and St Barts: and always singly; the Sloops of War and Smaller Vessels are placed upon the detached Stations. I would Suggest to your Excellency that three of the Strongest Frigates, who would be more than equal to one of the Ships of the line be dispatched, to continue in Company, to the Coast of Cayenne, thence down past Surinan, Berbice, & Deme⟨r⟩ary along by Trinidad Tobago and Grenada, to continue the Course south of Guadeloupe and between St: Croix and St Thomas, down the South Side of Porto Rico and out through the mona Passage, and lastly to fall in the track of the Jamaica homeward bound Convoys. This project would unquestionably prove destructive to the smaller class of Vessels of War as well as to Commerce and be attended with less danger than any others.
I would by no means advise an attempt to enter any of the ports as they are all well fortified.
The line of battle Ships & Frigates as I before mentioned always cruise between this and Antigua and St Barts:, and out to the Northward, but near to the Southward of the range of those Islands.
Many cases have been tried in the Vice Admiralty Court here, as well as to leeward, of Vessels (American) Sailing under the licences of Mr Foster, Admiral Sawyer, and Mr Allen of Boston, and some under Copies of Admiral Sawyer’s authenticated by the Seal and Signature of Don Onis; Condemnation has, notwithstanding, been pronounced in every case. Swedish Vessels, or more properly, vessels under the Swedish and Spanish Flags, have been more fortunate—none of them have been condemned.
The Governors by a late act of parliament have the power given them, to furnish vessels under those Flags with licences to protect them in bringing supplies from America to their respective Colonies, which under the existing Statutes and orders in Council would otherwise be prohibited—thus, unless neutrals are prevented Exporting the produce of the United States, the Wants of the Enemy will be as well supplied as before the War; so long as the requisite supplies can be had from America, the only impression upon the interest of Britain, will arise from the non-importation of her manufactures; and as her primary object Seems to be the suppression of that Spirit of Commercial Enterprise peculiar to Americans, it will be attained without other inconvenience to herself; but it would I think be good policy in us to make her feel the Effects of the War both in her Manufacturing and Colonial interests, which would be done by prohibiting the Exportation of provisions and lumber of all kinds under any neutral flag—for, in truth, the vessels are not neutral, but owned by British Subjects covered by Swedish & Spanish papers, Which can be and are obtained by almost every applicant; thus deriving to Great Britain a substantial benefit from the War; by such prohibition she will lose not only the advantage of thus Employing her vessels & accumulating Seamen, but her Sugar, Coffee and Cotton planting will have to devote their labour, so profitably employed in their different branches, to the raising of provisions, which in any case can scarcely be done to the full extent of the Subsistence of a Colony; she will have to supply her Garrisons in this quarter from England, and Surely at a much greater Expence than before, and be less enabled to do so, by the reduction of the immense revenue derived from the importation of West India produce, and which will be Occasioned by the deficit of the usual products of the labour of the planters. The ineffeciency of the former Embargo may perhaps be urged as an objection to this prohibation, but the circumstances of the two cases are not parallel; at that time America was at peace and from her vast extant of Sea coast it was impossible to enforce that Embargo rigidly, the more especially when such strong inducements in the prices of American products presented for its violation; but how different is the case now, and what does the great inducement to violate that Embargo prove—America has now the aid of the British navy to carry an Embargo into full and rigid Effect, and the Colonies will not be able to obtain those partial supplies which they formerly procured by dint of high prices. Although much was said to the contrary, I was, myself, witness to the distress produced in the West Indies by that Embargo—flour, which had, the day before hearing of its enactment, been Selling in most of the Islands at 8 to 9 Dollars, rose in progression with the Scarcity to 30–40- and in Some Cases even to 50 Dollars ⅌ Barrel. Surely it will not be said that Such prices were paid when other provisions were abundant and could be had at prices more moderate. By such a prohibition however the desired effect would be produced without the frightful term Embargo, and the British navy be made an instrument to further the policy of America and inflict distress upon their own Countrymen. Whereas by suffering the Exportation to be continued, there seems a radical error in policy, as America by the War is extending an advantage to her enemy which She does not enjoy in time of peace, and which She denies to her own Citizens. The language of the Vice Admiralty courts in this quarter, shows very plainly the real interest & property protected by the neutral flags—they say—“that a license gives to the neutral vessel bearing it, in the view of the Statutes and Orders, the character and privileges of a British Vessel, for the term for which it is granted.”
So great was the Scarcity of Provisions in this Island Soon after the beginning of the War, notwithstanding some suppl[i]es were received under the Spanish and Swedish flags, that I am confident many of the poorer people and Slaves, literally perished of hunger; this though distressing to the feelings of humanity, should, I think, open the eyes of the American Government to a most important point of British vulnerability. The permission to neutrals to export provisions & Lumber from the United States is the point upon which hangs a most essential advantage to the British Nation—view its operation in any Way.
I take the liberty of enclosing a copy of a passport, Such as is granted to non-combatants, whether here before or since the War; the one from Which this copy is taken, was furnished to Mr Hendree a passenger in the unarmed Ship Charles taken on her way from New York to Porto Rico.
There are now about five hundred prisoners here not admitted to parole: the Greater part on board of two old hulks and the remainder in the jailyard; I have enquired of some of these last and find them generally satisfied with their fare. Should those on board the hulks, be kept there until the sickly season, which Commences here in June, the mortality, from their being so crouded, will no doubt be very great.
Sir Jno B. Warren has, I understand, by letter Just received, informed Rear Admiral Sir Francis Laforey, that two American frigates are cruising to Windward of this Island—and the Grampus, 50 Guns, and Venus frigate have been dispatched in quest of them. With Sentiments of high respect I have the honor to be, Your Excellency’s most obedient and Very humble Servant
Ely Magruder
